PER CURIAM.
The Suggestion for Writ of Prohibition was filed in this court on July 19, 1967, praying for a writ and stay order to stop a trial to be had in Volusia County on July 24, 1967. The State Attorney for Volusia County has not had time to nor has he filed any response to the Suggestion for the writ, and we do not think it necessary, for a study of the filed Suggestion and the decisions of the Florida Supreme Court1 and the Second District Court of Appeal, reveals that the Suggestion for the writ is not well founded in law. We think, and so hold, that the decision rendered by the Second District Court of Appeal in State of Florida v. Lowe, 130 So.2d 288, is controlling in the instant case and the Suggestion for the Writ of Prohibition is hereby denied.
WIGGINTON, C. J., and JOHNSON and SPECTOR, JJ., concur.

. State v. Bacom, 159 Fla. 54, 30 So.2d 744, 172 A.L.R. 1050 (1947).